The defendant’s petition for certification for appeal from the Appellate Court, 85 Conn. App. 681 (AC 23480), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the trial court’s instruction on the charge of burglary in the first degree did not mislead the jury?”
NORCOTT, J., did not participate in the consideration or decision of this petition.
*911Decided December 20, 2004
The Supreme Court docket number is SC 17334.
William B. Westcott, special public defender, in support of the petition.
Denise B. Smoker, assistant state’s attorney, in opposition.